Name: Commission Implementing Decision (EU) 2016/2133 of 5 December 2016 terminating the anti-dumping proceeding concerning the imports of certain manganese oxides originating in Brazil, Georgia, India and Mexico
 Type: Decision_IMPL
 Subject Matter: Europe;  America;  international trade;  iron, steel and other metal industries;  Asia and Oceania;  trade;  competition
 Date Published: 2016-12-06

 6.12.2016 EN Official Journal of the European Union L 331/12 COMMISSION IMPLEMENTING DECISION (EU) 2016/2133 of 5 December 2016 terminating the anti-dumping proceeding concerning the imports of certain manganese oxides originating in Brazil, Georgia, India and Mexico THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9 thereof, Whereas: A. PROCEDURE Initiation (1) On 17 December 2015, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of certain manganese oxides originating in Brazil, Georgia, India and Mexico (the countries concerned) on the basis of Article 5 of Council Regulation (EC) No 1225/2009 (2) (the basic Regulation). It published a Notice of Initiation in the Official Journal of the European Union (3) (the Notice of Initiation). (2) The Commission initiated the investigation following a complaint lodged on 20 November 2015 by Erachem Comilog SPRL (the complainant), the sole producer of certain manganese oxides in the Union, thus representing 100 % of the total Union production of certain manganese oxides. The complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. (3) The Commission invited the complainant, users and importers, known exporting producers in the countries concerned as well as associations known to be affected by the initiation of the investigation and invited them to participate. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the Notice of Initiation. (4) The complainant, the exporting producers in the countries concerned, importers and traders made their views known. All interested parties, who so requested and showed that there were particular reasons why they should be heard, were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By letter of 6 September 2016 addressed to the Commission, the complainant withdrew its complaint. In accordance with Article 9 of the basic Regulation, a proceeding may be terminated when the complaint is withdrawn, unless such termination would not be in the Union interest. (6) The investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Therefore, the Commission considers that the present proceeding should be terminated. (7) Interested parties were informed accordingly and were given an opportunity to comment. No interested party objected to the termination of the proceeding. (8) The Commission therefore concludes that the anti-dumping proceeding concerning the imports of certain manganese oxides originating in Brazil, Georgia, India and Mexico should be terminated without the imposition of measures. (9) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports into the Union of manganese oxides (chemical formula: MnO) with a purity in net weight of 50 % and more, but less than 77 % of manganese, originating in Brazil, Georgia, India and Mexico currently falling within CN codes ex 2820 90 90 and ex 2602 00 00 is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51), replaced as from 20 July 2016 by Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (OJ L 176, 30.6.2016, p. 21). (3) OJ C 421, 17.12.2015, p. 13.